Citation Nr: 0900657	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  99-11 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin

THE ISSUES

1. Entitlement to service connection for nasal obstruction. 

2. Entitlement to an initial rating higher than 20 percent 
for a meniscal tear, chondromalacia, and joint space 
narrowing of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and K.M.

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to June 1970 and from September 1988 to February 
1998.  He also served in the Army Reserve from June 1970 to 
August 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 1998 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In July 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

In April 2004, the Board remanded the case for further 
development.  In March 2007, the Board again remanded the 
claim of service connection for nasal obstruction and the 
claim for increase for the right knee. 

While on appeal in a rating decision in April 2008, the RO 
increased the rating for the right knee disability to 20 
percent, effective from the date of claim. 

The RO has not addressed the claim of service connection for 
nasal obstruction. Accordingly, the claim is again REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDING OF FACT

The right knee disability is manifested by flexion to no less 
than 130 degrees with pain and full extension without 
ankylosis or slight recurrent subluxation or lateral 
instability.  



CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
a meniscal tear and chondromalacia and joint space narrowing 
of the right knee have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Where, as here, VCAA notice was not mandated at the time of 
the initial rating decision by the RO in August 1998, the RO 
did not err in not providing such notice.  The veteran does 
have the right to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The RO provided the veteran post-adjudication VCAA notice by 
letters, dated in August 2001, in April 2004, and in the July 
2006 supplemental statement of the case.  

On the claim for increase, where, as here, service connection 
has been granted and initial rating has been assigned, the 
claim of service connection has been more than substantiated, 
the claim has been proven, thereby rendering 38 U.S.C.A. 
§5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  Once 
the claim of service connection have been substantiated, the 
filing of a notice of disagreement with the RO's decision, 
rating the disability, does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records.  The veteran has been afforded VA 
examinations. 

As no additional records are to be obtained, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Considerations

Disability ratings are determined by comparing the veteran's 
symptomatology with the criteria set forth in Diagnostic 
Codes in VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59. 



The right knee disability is rated under Diagnostic Code 
5258, and is assigned the maximum rating of 20 percent under 
that Diagnostic Code for dislocation of a semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint.  

Other potentially applicable Diagnostic Codes are Diagnostic 
Codes 5014, 5260, 5261, 5256, and 5257. 

Under Diagnostic Code 5014, chondromalacia substantiated by 
X-ray findings is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion for the specific joint 
involved.

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5256, the criteria for a 30 percent 
rating is favorable angle ankylosis in full extension or in 
slight flexion between 0 to 10 degrees. 

Under Diagnostic Code 5257, the criterion for a 10 percent 
rating is slight recurrent subluxation or lateral instability 
of the knee.

A separate rating may be assigned for limitation of flexion 
or for limitation of extension or for lateral instability.



Background

On VA examination in August 2000, the veteran complained of 
occasional locking of the right knee, crepitus, and flare-ups 
of pain when walking.  He was not able to participate in 
sports or run and he had pain when walking and climbing 
stairs. There was no history of surgery, dislocation, or 
subluxation.  On examination, flexion was to 130 degrees with 
pain and extension was full to zero degrees.  There was good 
stability.  The Lachman's and McMurray tests were negative.  
Valgus and varus stress tests were negative.  Anterior and 
posterior drawer tests were negative.  There was no 
ankylosis.  X-rays of the right knee were normal.  

VA records show that in October 2001 and in February 2002 
range of motion of the right knee was intact, muscle tone was 
adequate, and there were no gross motor or sensory deficits.  

In July 2003, the veteran testified that if he bent his right 
knee too far it locked and became painful and that he had 
locking episodes about once a month. 

On VA examination in May 2004, the veteran complained of 
recurrent locking of the right knee on squatting.  On 
physical examination there was painful knee flexion to 135 
degrees.  There was pain on repetitive knee flexion to 135 
degrees but no fatigue, weakness or lack of endurance of the 
knees.  There was tenderness to palpation in the medial and 
lateral knee joint line.  McMurray's test was painful in the 
right knee.  Lachman's test was negative.  Valgus and varus 
knee testing was negative.  He walked without assistive 
devices with an equal step with normal cadence.  There was no 
ankylosis.  

On VA examination in December 2007, the veteran stated that 
he not had right knee treatment since about 2003 and the last 
episode of locking of the knee occurred in about 2004.  He 
complained of daily pain along the right medial joint line 
with an increase in the pain with walking down stairs.  



The examiner noted that the veteran could walk about half of 
a mile and he could stand for 15 to 30 minutes.  He had no 
pain on nonweight-bearing, but he had pain with weight-
bearing and standing was worse than walking.  There was no 
history of knee surgery.  The veteran did not need an 
assistive aid for walking.  

The examiner reported that there was no deformity, giving 
way, instability, stiffness or weakness of the right knee, 
but pain was evident.  The examiner noted that the veteran 
had episodes of dislocation or subluxation less than once a 
year and mild flare-ups every two to three weeks lasting for 
several hours consisting of tenderness without additional 
limitation of motion or other functional impairment during 
the flare-ups.  

On physical examination, the veteran's gait was antalgic but 
there was no evidence of abnormal weight-bearing.  There was 
no inflammatory arthritis and no joint ankylosis.  There was 
tenderness.  Flexion was to 135 degrees and extension was to 
0 degrees.  There was no additional limitation of motion on 
use of the knee.  There was no crepitation or instability.  
There was an abnormality of the meniscus but no patellar 
abnormality.  The McMurray's test was negative.  The 
examination of the right knee was normal except for mild 
medial right knee joint line tenderness and slight valgus 
deformity.  A MRI revealed that the cruciate and collateral 
ligaments were intact and the lateral meniscus was normal; 
there was a tear in the medial meniscus and chondromalacia 
involving the medial femoral condyle.  There was a small 
amount of joint effusion.  

Analysis

The service-connected right knee disability is currently 
rated 20 percent disabling under Diagnostic Code 5258, which 
is the maximum rating for dislocation of a semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  



As for rating the knee on limitation of motion, from August 
2000 to December 2007, flexion of the right knee has not been 
less than 130 degrees.  As flexion is not limited to 45 
degrees, the criteria for a 10 percent, based on limitation 
of flexion, under Diagnostic Code 5260, considering 
functional loss due to pain, weakness, excess fatigability, 
pain on movement, swelling, atrophy, or painful motion, have 
not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown,
 8 Vet. App. 202 (1995). 

From August 2000 to December 2007, extension of the right 
knee has been normal at 0 degrees.  As extension is not 
limited to 10 degrees, the criteria for a 10 percent, based 
on limitation of extension, under Diagnostic Code 5261, 
considering functional loss due to pain, weakness, excess 
fatigability, pain on movement, swelling, atrophy, or painful 
motion, have not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Accordingly, a separate rating for either limitation of 
flexion or extension is not warranted.  

Also, there is no evidence of ankylosis to warrant a 30 
percent rating under Diagnostic Code 5256. 

As for a separate rating under Diagnostic Code 5257, from 
August 2000 to December 2007, there is no objective evidence 
of slight subluxation or lateral instability as the ligaments 
are intact.  The episodes of locking described by the veteran 
are already encompassed in the 20 percent under Diagnostic 
Code 5268.

For above reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 20 
percent for the right knee disability.  38 U.S.C.A. 
§ 5107(b).



Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating. 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  


ORDER

An initial rating higher than 20 percent for a meniscal tear 
and chondromalacia and joint space narrowing of the right 
knee is denied.  




REMAND

In its remand in March 2007, the Board remanded the claim of 
service connection for nasal obstruction for a VA nexus 
opinion.  The veteran was provided with a VA examination in 
December 2007 and a medical opinion was rendered on the claim 
of service connection for sinusitis, but not on the claim of 
service connection for nasal obstruction. 

As the veteran has not withdrawn from the appeal the claim of 
service connection for nasal obstruction, under Stegall v. 
West, 11 Vet. App. 268, 271 (1998), a remand is necessary to 
ensure compliance with the Board's remand directive of March 
2007.  

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination 
by an appropriate specialist to 
determining if the veteran has nasal 
obstruction.  The veteran's file must 
be reviewed by the examiner.

If a nasal obstruction is present, the 
examiner is asked to express an opinion 
as to whether the nasal obstruction is 
the result of an injury or disease or a 
congenital or developmental defect.

If a nasal obstruction is present and 
the result of an injury or disease, the 
examiner is asked to express an opinion 
as to whether the nasal obstruction is 
at least as likely as not the result of 
an injury or disease of service origin.



In formulating the medical opinion, the 
examiner is asked to comment on the 
clinical significance of the veteran's 
statement in service in October 1997 
that he frequently experienced 
difficulty breathing through his right 
nostril and his statement on retirement 
examination that he had trouble 
breathing through his left nostril, and 
that a nasal obstruction was first 
documented in 2004, six years after 
service.

Also the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
provide the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


